IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,909


                         EX PARTE DAVID LEE WIGGINS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 13,403 IN THE 52ND DISTRICT COURT
                            FROM CORYELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of aggravated assault

under a plea agreement and was sentenced to ten years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his guilty plea was involuntary. The trial court recommends relief

be granted, and the State agrees. After an independent review of the record, this Court also agrees

that relief should be granted.
                                                                                                   -2-

        The judgment in Cause No. 13,403 in the 52nd District Court of Coryell County is set aside,

and Applicant is remanded to the custody of the Sheriff of Coryell County to answer the charges as

set out in the indictment. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 7, 2012
Do not publish